         Case 1:21-mc-00046-BAH Document 2 Filed 05/04/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


 IN RE PRESS AND PUBLIC ACCESS TO
 VIDEO EXHIBITS IN THE CAPITOL RIOT               Case No. 1:21-mc-46-BAH
 CASES


                                   NOTICE OF JOINDER

       Pursuant to Rule 20(a)(1) of the Federal Rules of Civil Procedure, Los Angeles Times

Communications LLC, publisher of The Los Angeles Times, hereby joins the Motion for Access

to Video Exhibits in the Capitol Riot Cases (Dkt. 1) in the above-captioned matter.

        Dated: May 4, 2021                Respectfully submitted,

                                          BALLARD SPAHR LLP

                                          /s/ Charles D. Tobin
                                          Charles D. Tobin (#455593)
                                          Maxwell S. Mishkin (#1031356)
                                          1909 K Street, NW, 12th Floor
                                          Washington, DC 20006
                                          Tel: (202) 661-2200
                                          Fax: (202) 661-2299
                                          tobinc@ballardspahr.com
                                          mishkinm@ballardspahr.com

                                          Counsel for Los Angeles Times Communications LLC
